Citation Nr: 1639972	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-11 581	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Milwaukee Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971, including service in the Republic of Vietnam.  The Veteran died in September 2010.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 administrative decision of the Department of Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, Wisconsin.  


FINDING OF FACT

At the time of the Veteran's death in September 2010, there were no pending claims, or VA benefits which were otherwise due or payable.  


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C.A. §§ 1310, 5111, 5112, 5121 (West 2014); 38 C.F.R. §§ 3.31, 3.500, 3.1000 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, VA's duties to notify and assist are inapplicable where as here, based on undisputed facts, there is no entitlement to the benefit sought as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. §§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


II.  Accrued Benefits  

The law governing claims for accrued benefits provides that, upon the death of a veteran, certain individuals may be paid periodic monetary benefits to which a veteran was entitled at the time of his or her death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the death occurred.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  All or any part of such benefits is first made to a veteran's surviving spouse, child(ren) and/or dependent parents.  38 U.S.C.A. § 5121 (a)(6).  An application for accrued benefits must be filed within one year after the death of the veteran.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

A claim for accrued benefits is separate from, but derivative of, any claim that the Veteran filed prior to his death.  In other words, the appellant takes any claim of the Veteran as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Hence, in order for an appellant to be entitled to accrued benefits, the Veteran must have had a claim for VA benefits pending at the time of his death or have been entitled to such benefits under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

A September 2010 death certificate reflects that the Veteran died that same month of ischemic heart disease complicated by diabetes mellitus type II.  At the time of his death, the Veteran was service-connected for diabetes mellitus type II, coronary artery disease, and bilateral lower extremity peripheral neuropathy; however, there were no claims pending at the time of the Veteran's death.  

In May 2011, the appellant submitted a statement that she wished to apply for any accrued benefits due to the Veteran's heart disease; this was followed by the appellant's submission of a formal VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary, in June 2011.  Thereafter, an October 2011 notice letter informed the appellant that her claim for accrued benefits was denied, as there were no accrued benefits due and unpaid to the Veteran at the time of his death.  

After a review of the evidence of record, the Board finds that the law is dispositive regarding the appellant's claim.  As the Veteran's surviving spouse, the appellant would be entitled to compensation due and unpaid to the Veteran at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, the record is clear that the Veteran did not have any claims for VA benefits pending at the time of his death.  See Jones, 136 F.3d at 1299.  

The Board has also considered whether the Veteran was otherwise entitled to benefits under an existing rating or decision.  See id.  In particular, the Board has considered, as did the AOJ before it, whether the Veteran may have been entitled to an earlier effective date for the grant of service connection for coronary artery disease or diabetes mellitus type II pursuant to the holding of Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002).  However, that Nehmer holding applies to previously denied claims, and the Veteran's February 2004 service connection claims were granted in the first instance; therefore, consideration of Nehmer does not lead to entitlement to accrued benefits for the appellant.  

The Board sympathizes with the appellant in light of her loss; however, as discussed above, the appellant's claim of entitlement to accrued benefits is precluded as a matter of law, and the claim is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


